Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2019 is made of a record.  The submission is incompliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ota (US Patent 8781629), and further in view of Doganata et al (US Patent 9762597).
With regard to claim 1, Ota disclosed receive an image of an item, wherein the image was captured by the robotic apparatus (refer to col. 5, lines 42-44),
(generate a proposed classification for the image, wherein the classification indicates an attribute of the item based on the image),
cause the image to be displayed on the display device along with the proposed classification (refer to col. 1, lines 37-51), and

With regard to claim 2, Ota disclosed wherein receive the indication from the user input device of the final classification of the image includes receiving an indication from the user input device that the user accepts or rejects the proposed classification of the image (refer to col. 3, lines 49-55).
With regard to claim 3, Ota disclosed wherein receive the indication from the user input device of the final classification of the image includes receiving an indication that the user has selected a final classification that is different than the proposed classification (refer to col. 3, lines 55-60).
With regard to claim 4, Ota disclosed wherein the proposed classification is an unknown classification (refer to col. 3, lines 51-59).
With regard to claim 5, Ota disclosed wherein causing the image to be displayed on the display device includes causing a visual indicator to be displayed, and the visual indicator 
With regard to claim 6, Ota disclosed wherein the visual indicator includes a box (refer to Fig. 3, block 154a).
With regard to claim 7, Ota disclosed wherein causing the image to be displayed on the display device along with the proposed classification includes causing the image to be displayed on the display device along with the proposed classification and along with a known-good image of the item (refer to col. 1, lines 37-51).
With regard to claim 8, Ota disclosed wherein the processing device is to: after receipt of the indication from the user input device of the final classification of the image, cause storage of the final classification in association with the image (refer to col. 2, lines 59-67).
Claims 15-20 are similarly analyzed and rejected the same as claims 1-8.

Allowable Subject Matter
Claims 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Other Prior Art Cited
4. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. (8483816), (8392036), (7769491), (7441298) and (7086293).
Conclusion
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF KASSA whose telephone number is (571) 272-7452.  If attempts to reach the examiner by telephone are unsuccessful, examiner email address Yosef.kassa@uspto.gov. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:00 PM.
         If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone numbers for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communication and (571) 273-8300 for after Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
02/09/2022.
/YOSEF KASSA/
Primary Examiner, Art Unit 2665